DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the shading and light color of the drawings render it illegible and thus correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 17 of claim 17 states, “a control unit configured to stack on top of the second greenhouse module,” however line 21 of claim 17 states “placing the inverted first greenhouse module over the control unit.” This claim is unclear as to where the control unit is stacked. For examination purposes, the examiner will be reading line 21 as a typo and the first greenhouse module is placed over the base, as seen in figure 13. Correction is required. Claims 18 and 19 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150060340 A1) in view of Pence (US 20150181814 A1) and further in view of Shui (CN 105776755 A).
Regarding claim 1, Liang teaches a hydroponic greenhouse system (able to be stacked), 
comprising: a base unit including a water reservoir sized and configured to receive a volume of water therein (fig 4 at bottom reservoir portion 122, para 0029), and a grow tray (202) sized and configured to receive a volume of plant root media therein (media 802, figs 4 and 8), the base unit comprising a housing element having a pyramidal frustum shape (fig 4 shows base unit 122 having a pyramidal shape where 202 is inserted), a first greenhouse module having four lateral walls (see 202 in fig 4), an open top end (202 has open top end, see fig 4), an open bottom end (element 202 has open bottom end, see fig 8), and a first interior volume defined by the space between the four lateral walls and top and bottom ends (see figs 4 and 8), the first greenhouse module having an inverted pyramidal frustum shape (figs 4 and 8 show element 202 inserted in the pyramidal portion of the base), the first greenhouse module configured to stack on top of the base unit (figs 4 and 8 show the greenhouse module stacked on the base unit), the control unit including a control panel, a power module, a processor, and a lighting component (controller can control the lighting, see para 0054). 
Liang fails to teach a second greenhouse module having four lateral walls, a top end, an open 
bottom end, and a second interior volume defined by the space between the four lateral walls and top and bottom ends, the second greenhouse module configured to stack on top of the first greenhouse module; and a control unit configured to stack on top of the second greenhouse module.
	Pence teaches a second greenhouse module having four lateral walls (see fig 1), a top end (open ends 4, see fig 1), an open bottom end (bottom open end, see fig 1), and a second interior volume defined by the space between the four lateral walls and top and bottom ends (units 2 have interior space defined by their 4 lateral walls, see fig 1), the second greenhouse module configured to stack on top of the first greenhouse module (stacked modules, see fig 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang with a second greenhouse with open top and bottom ends as taught by Pence to allow growing multiple plants at once and to conserve water. 
	Shui teaches a control unit configured to stack on top of the second greenhouse module (control box stacked at/in the top, see abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Liang with the control unit being on top of the greenhouse module in order to allow the control module to be easily adjusted from outside of the greenhouse without affecting the inside environment. 

Regarding claim 2, the modified reference teaches the system of claim 1, and Liang further 
teaches wherein the base unit further comprises a fill pump configured to pump water from the water reservoir to at least one of the grow tray and a discard bucket (pump 502 can circulate water over first wall and into the pre-filtration chamber, see para 005. Pump 502 can be connected to a controller that can control the operation of pump 502, see para 0054). 

	Regarding claim 3, the modified reference teaches the system of claim 1, and Liang further teaches wherein the base unit further comprises a circulation pump configured to intake water from the water reservoir (pump 502 can circulate water over first wall and into the pre-filtration chamber, see para 005) and pump the water back into the water reservoir (filtration unit can include one or several pumps that can be configured to circulate water from the aquarium through the filtration unit and back into the aquarium, see para 0025).

Regarding claim 4, the modified reference teaches the system of claim 1, and Liang further teaches wherein the grow tray comprises a container having an upper facing opening (202 has an upper facing opening, see fig 4), a bottom panel (202 has bottom, see fig 8), and at least one side wall extending between the top and bottom panels (202 has walls, see figs 4 and 8), the bottom panel including at least one egress aperture fluidly associated with the water reservoir (202 has aperture with reservoir, see fig 8). 

Regarding claim 10, the modified reference teaches the system of claim 1. 
The modified reference fails to teach wherein the first greenhouse module further includes an 
air intake aperture obstructed by a filter element.
	Shui teaches wherein the first greenhouse module further includes an air intake aperture obstructed by a filter element (air inlet with air filter element 10, para 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified reference with an air intake aperture with a filter to allow for cleaner air within the planting system.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150060340 A1) in view of Pence (US 20150181814 A1) and Shui (CN 105776755 A), as applied to claim 1 above, and further in view of Stewart (US 20170245442 A1).
Regarding claim 5, the modified reference teaches the system of claim 1. 
The modified reference fails to teach wherein the base unit further comprises a water level
monitor.
Stewart teaches wherein the base unit further comprises a water level monitor (float valve 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference to include a water level monitor to ensure the water level remains optimal for plant growth.

Regarding claim 6, the modified reference teaches the system of claim 5 and Stewart further 
teaches wherein the water level monitor comprises at least one sensor element (float valve can sense the water level, see para 0030) and at least one indicator element (water indicator element, see para 0012).

	Regarding claim 7, the modified reference teaches the system of claim 6, and Stewart further teaches wherein the at least one sensor is a float sensor (float valve 16). 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150060340 A1) in view of Pence (US 20150181814 A1) and Shui (CN 105776755 A), as applied to claim 1 above, and further in view of Arledge (US 4756120 A).
Regarding claim 8, the modified reference teaches the system of claim 1. 
The modified reference fails to teach wherein the first greenhouse module comprises an access 
aperture configured to allow access to at least one of the first interior volume and the base unit, and a removable cover configured to sealingly cover the access aperture.
	Arledge teaches wherein the first greenhouse module comprises an access aperture configured to allow access to at least one of the first interior volume and the base unit (cage sections 70 separated by screens 72, see col 4, lines 44-47 and fig 1. Fig 1 also shows the second base unit of 70 from the top with a first interior volume and opening formed between inside wall of 70 and 10), and a removable cover configured to sealingly cover the access aperture (removable cover 71/72 for inside volume of first unit 70, see  fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the covers of Arledge to allow access to the base unit space while keeping the plants protected from exterior elements. 

Regarding claim 11, the modified reference teaches the system of claim 1. 
The modified reference fails to teach wherein the second greenhouse module comprises an 
access aperture configured to allow access to at least one of the second interior volume and the first interior volume, and a removable cover configured to sealingly cover the access aperture.
	Arledge wherein the second greenhouse module comprises an access aperture configured to allow access to at least one of the second interior volume and the first interior volume, (cage sections 70 separated by screens 72, see col 4, lines 44-47 and fig 1), and a removable cover configured to sealingly cover the access aperture (removable cover 71/72 for inside volume of first unit 70, see fig 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the covers of Arledge to allow access to the base unit space while keeping the plants protected from exterior elements. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150060340 A1) in view of Pence (US 20150181814 A1) and Shui (CN 105776755 A) and Arledge (US 4756120 A), as applied to claim 8 above, and further in view of Kelly (US 20150273527 A1).
Regarding claim 9, the modified reference teaches the system of claim 8. 
The modified reference fails to teach wherein the cover is magnetically associated with the 
access aperture.
Kelly teaches wherein the cover is magnetically associated with the access aperture
(magnetically associated cover materials, see para 0029 and fig 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the cover being magnetically associated to ensure the cover is easily attached and detached while still having a strong connection.

Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150060340 A1) in view of Pence (US 20150181814 A1) and Shui (CN 105776755 A), and further in view of Kwak (KR 100939591 B1).
Regarding claim 12, Liang teaches a hydroponic greenhouse system (able to be stacked), 
comprising: a base unit including a water reservoir sized and configured to receive a volume of water therein (fig 4 at bottom reservoir portion 122, para 0028), and a grow tray sized and configured to receive a volume of plant root media therein (media 802, figs 4 and 8), a first greenhouse module having four lateral walls (see 202 in fig 4), an open top end (202 has open top end, see fig 4), an open bottom end (element 202 has open bottom end, see fig 8), and a first interior volume defined by the space between the four lateral walls and top and bottom ends (see figs 4 and 8), the first greenhouse module further comprising an air intake aperture and a first filter element obstructing the air intake element, (air inlet with air filter element 10, para 0008), the first greenhouse module configured to stack on top of the base unit (figs 4 and 8 show the greenhouse module stacked on the base unit), and the control unit including a control panel, a power module, a lighting component.
	Liang fails to teach a second greenhouse module having four lateral walls, a top end, an open bottom end, and a second interior volume defined by the space between the four lateral walls and top and bottom ends; and a control unit configured to stack on top of the second greenhouse module, an air outlet aperture, an exhaust fan positioned proximate the air outlet aperture, and a second filter element obstructing the air outlet aperture; wherein the exhaust fan is operable to create a vacuum environment within the first and second interior volumes to create a first airflow pattern, wherein air is pulled into the first interior volume through the air intake aperture and first filter element and passes diagonally upward through the second interior volume and control unit before exiting the greenhouse system through the second filter element, exhaust fan, and outlet aperture.
	Pence teaches a second greenhouse module having four lateral walls (see fig 1), a top end (top open ends 4, see fig 1), an open bottom end (bottom open end, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang with a second greenhouse with open top and bottom ends as taught by Pence to allow growing multiple plants at once and to conserve water.
	Shui teaches a control unit configured to stack on top of the second greenhouse module (control box stacked at/in the top, see abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Liang with the control unit being on top of the greenhouse module in order to allow the control module to be easily adjusted from outside of the greenhouse without affecting the inside environment.
	Kwak teaches an air outlet aperture (12), an exhaust fan (5) positioned proximate the air outlet aperture, and a second filter (7) element obstructing the air outlet aperture; wherein the exhaust fan is operable to create a vacuum environment within the first and second interior volumes to create a first airflow pattern wherein air is pulled into the first interior volume through the air intake aperture (11) and first filter element and passes diagonally upward through the second interior volume and control unit before exiting the greenhouse system through exhaust fan (5), and outlet aperture (12) (diagonal fig air flow upwards, see fig 7).
	Kwak teaches the claimed invention except there being a second filter element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the filter element to maximize air filtering and provide clean air for the plants and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Liang with the exhaust fans and airflow pattern of Kwak in order to provide the plants with clean air and increased ventilation to stimulate growth and mimic the natural environment. 
	
	Regarding claim 13, the modified reference teaches the system of claim 12, and Liang further teaches wherein at least one of the base unit and the first greenhouse module has a pyramidal frustum shape (figs 4 and 8 show element 202 inserted in the pyramidal portion of the base).

	Regarding claim 16, the modified reference teaches the system of claim 12. 
	The modified reference fails to teach wherein the control unit further includes at least one circulating fan positioned on a bottom side of the control unit, the at least one circulating fan angularly directed into the second interior volume to create a second airflow pattern passing diagonally downward through the second interior volume and into the first interior volume.
	Kwak teaches wherein the control unit further includes at least one circulating fan positioned on a bottom side of the control unit (controller mounted at supply inlet 11), the at least one circulating fan angularly directed into the second interior volume to create a second airflow pattern passing diagonally downward through the second interior volume and into the first interior volume (diagonal upwards airflow pattern, see fig 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the exhaust fans and airflow pattern of Kwak in order to provide the plants with clean air and increased ventilation to stimulate growth and mimic the natural environment.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150060340 A1) in view of Pence (US 20150181814 A1) and Shui (CN 105776755 A), and Kwak (KR 100939591 B1), and further in view of Martin (US 20180007845 A1).
Regarding claim 14, the modified reference teaches the system of claim 1. 
The modified reference fails to teach wherein the first filter element comprises a particle intake 
filter.
Martin teaches wherein the first filter element comprises a particle intake filter (HEPA filter 
1718, see para 0202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter to be a particle air filter for improved removal of air particles such as dust, dirt or bacteria that could negatively affect the plants.

	Regarding claim 15, the modified reference teaches the system of claim 12.
  	The modified reference fails to teach wherein the second filter element comprises an activated carbon exhaust filter.
	Martin teaches wherein the second filter element comprises an activated carbon exhaust filter (carbon filters, see para 0199-0201).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter to be a carbon filter for improved removal of impurities that could negatively affect the plants.

Allowable Subject Matter
Claims 17-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
While stackable hydroponic grow modules are known in the art, such as Pence (US 
20150181814 A1) and Chong (WO 2018131016 A2), these stackable units are not able to be stacked using the inverted stacking method of claims 17-19 due to differences in shape, size and placement of parts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar hydroponic grow systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642